ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Shahab Hakimi Construction Company            )         ASBCA No. 60685
                                              )
Under Contract No. W91JA4-11-C-7187           )

APPEARANCE FOR THE APPELLANT:                           Mr. Mazeedullah
                                                         CEO

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT Matthew A. Freeman, JA
                                                         Trial Attorney

                                 ORDER OF DISMISSAL

        By Orders dated 28 July 2016 and 15 August 2016, the Board requested that
appellant provide a copy of the claim it had submitted to the contracting officer prior to
the filing of this appeal. In response, appellant confirmed that it has not submitted a
claim to the contracting officer for a decision and indicated that it desires to submit a
claim. The government has provided appellant with the contact information for the
cognizant contracting officer. By Order dated 23 August 2016, the Board informed the
parties that it intended to dismiss this appeal unless either party objected within 14 days
of the date of the Order. The Board has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 23 September 2016

                                                    h      /~-,?'   /     ~--
                                                                           /_/·.-_/~
                                                                                  -

                                                  /-/      ~~--~
                                                   MARK N. STEMPLER ·
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60685, Appeal of Shahab Hakimi
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2